DETAILED ACTION
Claims 1, 3, 8, 10, 15 and 17 are pending for examination in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following Applicants arguments and amendments, the 112 rejection of the Claims is Withdrawn.
Applicants arguments are persuasive, as such, the 112A rejection of the previous office action is Withdrawn. 
Following Applicants arguments and amendments, and in light of the 2019 Patent Eligibility guidance, the 101 rejection of the Claims is Maintained.
Applicant’s Argument: Applicant’s arguments directed the 101 rejection are based on newly amended subject matter.
Examiner’s Response: All arguments are addressed in the 101 rejection of the claims below.
Applicant’s Argument: The claim contains additional elements that integrate the judicial exception into a practical application. 
Examiner’s Response: The Examiner disagrees and notes the claims do not include additional elements that when considered as a whole, integrate the abstract idea into a practical application. The limitations listed my Applicant are not additional elements, but are abstract ideas capable of being performed in the human mind or with the aid of pencil and paper. With regards the use of a computer as a particular system, the use of a computer does not preclude performance of the invention via pen and paper or in a person’s mind. (MPEP 2106.04(a)(2)(III)) Also, the use of a computer or other machinery in its ordinary capacity to perform a task or simply adding a general purpose computer to an abstract idea, does not integrate a judicial exception into a practical application. (MPEP 2106.06(f)) Here the computer is the machine that is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. (MPEP 2106.05(b)(II)) The claims do not improve the functioning of a computer itself. The specification provides details for an architectural method, but does not provide the details to prove the claimed invention is capable of providing the argued improvements to the computer itself. Furthermore, the claimed invention does not provide any improvements to any related technology or technical field. Therefore, when viewed as a whole, the abstract idea is not integrated into a practical application.
Applicant’s Argument: The claims recite additional elements that amount to significantly more than the judicial exception. 
Examiner’s Response: The Examiner disagrees as the purported improvements must be reflected by the broadest reasonable interpretation of the claimed inventions. Again, the limitations listed my Applicant are not additional elements, but are abstract ideas capable of being performed in the human mind or with the aid of pencil and paper. The unique technical advancements are not reflected in the claimed limitations. The broadest reasonable interpretation of the claims does not reflect the improvements mentions nor do they improve the computer itself. The claimed limitations may be improving the abstract idea, but that does not amount to significantly more than the judicial exception. Therefore, taking all the claim elements individually, or in combination, the claim as a whole does not amount to "significantly more" than an abstract idea of itself.
Following Applicants arguments and amendments, the 103 rejection of the claims is Withdrawn. 
See reasons for allowance below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 8, 10, 15 and 17are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
Step 1: Claims 1 and 3 recite a method, which is a process, which is a statutory category of invention. Claims 8 and 10 recite a system, which is a manufacture, which is a statutory category of invention. Claims 15 and 17 recite a non-transitory machine readable information storage media, which is a manufacture, which is a statutory category of invention. Therefore, claims 1, 3, 8, 10, 15 and 17 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1, 8 and 15 recite the abstract idea of determining values for a model, constituting an abstract idea based on concepts performed in the human mind, or with the aid of pencil and paper. The limitation of “defining, …, a plurality of architectural components, wherein the plurality of architectural components comprise a plurality of architecting workspaces, an architecture technique, a run-time and an architecture repository, and wherein the plurality of architecting workspaces comprise inter-alia of a process model and a component model, wherein the run-time is a composition of a built-in function and a plug-in function, wherein the step of defining the plurality of architectural components comprises: defining a plurality of tasks for executing the architecture technique based upon the process model, wherein the plurality of tasks comprise one or more of identifying standardized data, defining a technical process, defining process programs, a modeling environment, process management, process enactment and automating transactions for executing the architectural technique, wherein defining the plurality of tasks further comprises: defining one or more sequences corresponding to the plurality of tasks based upon the process model, wherein the one or more sequences determine order in which the plurality of tasks are to be executed;” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. The limitation of “the unstructured set of information comprising of an analytical data and a non-analytical data relevant to a set of architectural problems, wherein the unstructured set of information is gathered from a plurality of sources, wherein the plurality of sources comprise the set of architectural problems and architectural workbenches, wherein the architectural workbenches aids in visualizing a relationship between data and designing and editing the relationship between the data;” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Additionally, the limitation of “transforming, … , the unstructured set of information into a structured set of information by the plurality of architecting workspaces, wherein the transforming” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Additionally, the limitation of “(a) generating, by implementing one or more analysis techniques, a first set of information comprising of analysis on the set of architectural problems wherein the first set of information formulates analytical and relevant information corresponding to the set of architectural problems;” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Additionally, the limitation of “(b) defining a plurality of information entities corresponding to the set of architectural problems, wherein the plurality of information entities comprises properties, relationships, and operations that are performed on the first set of information generated corresponding to the set of architectural problems;” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Additionally, the limitation of “(c) synthesizing, using the plurality of information entities, a second set of information, wherein the second set of information comprises a plurality of data, models and solutions corresponding to the set of architectural problems; wherein the synthesizing comprises: amalgamating one or more architectural concepts, one or more architecture principles, solution properties and design patterns to create a solution;” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Additionally, the limitation of “(d) generating, by implementing the one or more analysis techniques, a third set of information comprising of analysis on a set of architectural solutions, wherein based upon the generation of analysis on the set of architectural problems: defining the plurality of information entities and the synthesized second set of information, the analysis on the set of architectural solutions;” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Additionally, the limitation of “(e) identifying a set of potential architectural solutions based upon the third set of information; and” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Additionally, the limitation of “(f) formulating, by the architecture technique, a set of potential architectural designs, wherein the set of potential architectural designs correspond to one or more architectural solutions, wherein a potential architecture design amongst the set of potential architectural designs is defined by at least one of one or more Architecture Description Languages (ADL) or one or more Architecture Description Models (ADM), wherein formulating the set of potential architectural designs comprises evaluating, based upon one or more evaluation techniques, the set of potential architectural designs for generation of the multi-functional architectural design, wherein the evaluation comprises analyzing the set of potential architectural designs using the one or more analysis techniques, wherein the architecture technique provides a scenario based analysis, a cost benefit analysis, a risk analysis, a quantitative analysis, and a value assessment;” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Additionally, the limitation of “performing, … , based upon the structured set of information, by implementing the architecture technique, wherein the performing comprises:” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Additionally, the limitation of “(a) logically integrating in a hierarchy, a plurality of architecture artefacts and a plurality of architecture work-products, wherein the logical integration is performed based on the structured set of information, wherein the plurality of architecture work-products provides a comprehensive architectural overview using one or more architectural views to depict one or more aspects related to the logical integration;” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Additionally, the limitation of “(b) mapping the first set of information, the second set of information, the third set of information, the set of potential architectural designs and the set of potential architectural solutions, wherein the mapping is performed by implementing the architecture technique; and” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Additionally, the limitation of “(c) generating, using one or more architectural description techniques, a fourth set of information comprising one or more architectural descriptions, views and models corresponding to each potential architecture solution amongst the set of potential architectural solutions, wherein the fourth set of information comprises a plurality of views , the plurality of views comprising at least one of a component view, a composition view, a sub-system view, and an interface extensions view, wherein the plurality of views facilitate integration and collation of information pertaining to an architecture into the architecture description; and” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Additionally, the limitation of “facilitating, by the one or more hardware processors, based upon the one or more architectural description techniques and the mapping, the inter-environmental architecture implementation by:” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Additionally, the limitation of “(a) identifying a final architectural design amongst the set of potential architectural designs, wherein the final architectural design corresponds to one or more potential architectural solutions amongst the set of potential architectural solutions, wherein the step of identifying the final architectural design comprises defining a unified standard of interaction corresponding to the defined plurality of architectural components based upon the component model; and” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Additionally, the limitation of “(b) generating a final set of integrated architectural descriptions, wherein the final set of integrated architectural descriptions correspond to the one or more potential architectural solutions amongst the set of potential architectural solutions, wherein the final set of integrated architectural descriptions provide a summary of the final architectural design generated corresponding to the set of architectural problems identified, wherein information pertaining to the first set of information, the second set of information, the third set of information, the fourth set of information, the final architectural design, the mapping and the final set of integrated architectural descriptions facilitates in generating the multi-functional architectural design by implementing the inter-environmental architecture.” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper.
Dependent claims 3, 10 and 17 further narrow the abstract idea, identified in the independent claims.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, claims 1, 8 and 15 recite the additional limitations of “obtaining, by the one or more hardware processors, an unstructured set of information from the architecture repository,” “wherein obtaining the unstructured set of information is performed via the architectural workbenches,” merely uses a computer as a tool to perform the abstract idea. (MPEP 2106.05(f)) Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a mathematical calculation) does not integrate a judicial exception into a practical application. (MPEP 2106.05(f)(2)). The claims further recite the additional elements of a computing device, one or more hardware processors, architecture repository, and in claim 8, a memory, one or more communication interfaces, merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)). There is no particular machine on which the judicial exception is being applied.
Dependent claims 3, 10 and 17 further narrow the abstract ideas, identified in the independent claims, and do not introduce further additional elements for consideration. Therefore, these dependent claims are not sufficient to prove integration into a practical application.
Step 2B: Claims 1, 8 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, claims 1, 8 and 15 recite the additional limitations of “obtaining, by the one or more hardware processors, an unstructured set of information from the architecture repository,” “wherein obtaining the unstructured set of information is performed via the architectural workbenches,” merely uses a computer as a tool to perform the abstract idea. (MPEP 2106.05(f)) Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a mathematical calculation) does not amount to significantly more than the judicial exception. (MPEP 2106.05(f)(2)). The claims further recite the additional elements of a computing device, one or more hardware processors, architecture repository, and in claim 8, a memory, one or more communication interfaces, merely link the use of the judicial exception to a particular technology or field of use and do not amount to significantly more. (MPEP 2106.05(h)). As stated in Section I.B. of the December 16, 2014 101 Examination Guidelines, “[t]o be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.” The claims do not add a specific limitation, nor do they provide meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
The dependent claims include the same abstract ideas and mathematical techniques recited as recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claims 3, 10 and 17 are directed to further limiting the method by defining how the architectural designs are formulated, which is directed to “Mental concepts”.
Thus, claims 1, 3, 8, 10, 15 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e an abstract idea) without significantly more.

Allowable Subject Matter
Claims 1, 3, 8, 10, 15 and 17 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 101 set forth in this Office action as no prior art has been cited and to include all of the limitations of the base claim and any intervening claims. The claimed invention is distinguishable from the closest pieces of prior art, Sakar, Bowman-Amuah, Hadar, Dong, as the closest pieces of prior art do not teach:
(c) synthesizing,… wherein the synthesizing comprises: amalgamating one or more architectural concepts, one or more architecture principles, solution properties and design patterns to create a solution;
defining the plurality of information entities and the synthesized second set of information, the analysis on the set of architectural solutions;
wherein the plurality of architecture work-products provides a comprehensive architectural overview using one or more architectural views to depict one or more aspects related to the logical integration;
In combination with the remaining limitations of record. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Underwood USPAT 6,601,233: Also teaches an architecture that is compatible with multiple software components as well as code modules. Using an integration architecture, software modules from different spaces can utilize each other’s capabilities or functions. The relative location and interface of each component is optimized using a workbench.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147